 HIYSOTA FUEL CO1Hiysota Fuel Co., Inc.,and Hiysota Fuel Co.,Inc.,Debtor-in-Possession,and Mark Gregg,TrusteeinBankruptcy and/or J.R. Sales,Inc.andUnited Mine Workers of America and its Local1023. Cases 6-CA-15852, 6-CA-15944, 6-CA-162068December 1987ORDER GRANTING MOTION ANDSUBSTITUTING SUPPLEMENTALDECISION AND ORDERBY MEMBERS BABSON,STEPHENS, ANDCRACRAFTOn 31 July 1987the Board issued a Supplemen-talDecision and Order' in which it granted theGeneralCounsel'smotion to strike RespondentJ.R. Sales' answer to paragraphs 1, 2, 3, 4, 6, 7, and8of the backpay specification, and granted theGeneral Counsel's Motion for Summary Judgment.On 10 August 1987J.R. Sales(theRespondent)filed a motion to reconsider the Supplemental De-cision and Order. The General Counsel filed an op-position to the Respondent's motion.The Respondent requests that the Board recon-sider its Supplemental Decision and Order becauseits amended answer, which the Respondent sent totheOfficeof the Chief Administrative LawJudge, 2 was not considered by the Board. In addi-tion,theRespondent states, inter alia,that theBoard never provided it with specific direction forfilingan answer to a backpay specification, andthat the calculations of the hours worked by Hiy-sota Fuel employees in the General Counsel's back-pay specification are grosslyinaccurate.The Board did not have the Respondent'samended answer before it at the time of theBoard's consideration of its Supplemental Decisionand Order in this case.Because the Board did notconsider the Respondent'samended answer in itsoriginal determination of this case, it has thereforedecided to grant the Respondent's motion for re-consideration.The Board having duly considered the matter,IT IS ORDERED that Respondent J.R. Sales'motion is granted.IT IS FURTHER ORDERED that the attached Sup-plementalDecision and Order be substituted forthe Supplemental Decision and Order that issuedon 31 July 1987.'285 NLRB No17 (unpublished)2The Respondentasserts that it was instructed to forward its amendedanswer tothe Office of the ChiefAdministrative Law Judge by DeputyChief Administrative Law JudgeDavidsonWe do not pass on the verac-ity of thisassertionSUPPLEMENTAL DECISION ANDORDER'On 24 June 1986 the National Labor RelationsBoardissued a Decision and Order2 directing Hiy-sota Fuel Co., Inc., and Hiysota Fuel Co., Inc.,Debtor-in-Possession,and Mark Gregg, Trustee inBankruptcy and/or J.R. Sales, Inc. (the Respond-ents),interalia, tomake whole the Respondents'employees by paying to the United Mine Workersof America and its Local 1023 benefit trust fundcontributions which were withheld between 2 Juneand 8September 1982 as required by the NationalBituminousCoal Wage Agreement of 1981. On 30October 1986 the United States Court of Appealsfor the Third Circuit entered its judgment enforc-ing in fullthe backpay provisions of the Board'sOrder.Becausecontroversiesaroseover theamountsdue the Union's benefit trust funds underthe termsof the Board's Order, on 2 February 1987theRegionalDirector for Region 6 issued andcaused to be served on the parties a backpay speci-fication and notice of hearing alleging the amountof backpay due under the Board's Order and noti-fying the Respondents that they must file a timelyanswer complyingwith the Board's Rules and Reg-ulations.On 24 February 1987 Respondent J.R. Sales fileditsanswer.Respondents Hiysota Fuel Co., Inc.,and Hiysota Fuel Co., Inc., Debtor-in-Possession,and Mark Gregg, Trustee in Bankruptcy, failed tofile ananswer.By letter dated 18 February 1987,Mark Gregg, Trustee in Bankruptcy, acknowl-edged receipt of the backpay specification and,inter alia, assertedthat the scheduling of additionalhearingsto determinethe extent of backpay duewas inviolation of the automatic stay provisions ofthe Bankruptcy Code. By letter dated 6 March1987,Mark Gregg, Trustee in Bankruptcy, for-warded to the General Counsel a copy of theTrustee's proposed order of distribution of theestate ofdebtor Hiysota Fuel Co., Inc. On 4 March1987, by telephone, and on 27 March 1987, byletter, the General Counsel advised the Trustee inBankruptcy of her position that the instant pro-ceeding wasexcepted from the automatic stay pro-visions ofthe Bankruptcy Code. By letter dated 27March 1987 the General Counsel again notified theTrustee in Bankruptcy of the obligation to file an'On 31 July 1987 the Board issued a Supplemental Decision andOrder in this case.On 10 August1987 Respondent J R Sales filed amotion to reconsider the Board's decision and attacheda copy of anamended answer it had previously mailed to theOffice of the Chief Ad-ministrative Law Judgeon 14 April 1987 On 24 August 1987 counsel fortheGeneral Counsel filed an opposition to Respondent J R Sales'motion The Board has this day granted Respondent J R Sales' motion toreconsider this case2 280 NLRB 763287 NLRB No. 1 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDanswer to the backpay specification under theBoard's Rules and Regulations and of the effects ofthe failure to file an answer, i.e., that theallega-tions in the specification could be found to be trueand thus the Board could enter an appropriateorder.The General Counsel further advised thatunless a contrary indication was received from theTrustee in Bankruptcy by 1 April 1987, it would beassumed that the Trustee in Bankruptcy did notintend to file an answer in this matter, and theGeneral Counsel would expeditiously proceed toliquidate the total amount due from the Respond-ents.On 30 March 1987 the General Counsel filedwith the Board a "Motion to Strike Portions ofAnswer of Respondent JR. Sales, Inc. to the Back-pay Specification and to Deem Admitted Portionsof Backpay Specification and Motion for Judgmenton the Pleadings." On 1 April 1987 the Boardissued an order transferring the proceeding to theBoard anda Notice to Show Cause why the Gen-eralCounsel's motion should not be granted. Re-spondent J.R. Sales filed an amended answer dated14 April 1987 with the Office of the Chief Admin-istrativeLaw Judge in Washington, D.C., and itwas received by that office on 17 April 1987. Re-spondent J.R. Sales' amended answer was receivedby the Board along with its motion to reconsideron 10 August 1987. The General Counsel filed anopposition to Respondent J.R. Sales' motion to re-consider.On 10 April 1987 the General Counsel filed withthe Board a "Motion for Summary Judgment uponBackpay Specification and Notice of Hearing." On14 April 1987 the Board issued a Notice to ShowCause why the General Counsel's motion shouldnot be granted. Respondents Hiysota Fuel Co.,Inc., and Hiysota Fuel Co., Inc., Debtor-in-Posses-sion,andMark Gregg, Trustee in Bankruptcy,have failed to file aresponseto either Notice toShow Cause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record, the Board makes the fol-lowingRuling on Motion to Strike and Motion forSummary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides that the allegations in the specifica-tionmay be deemed admitted if an answer is notfiledwithin 21 days from service of the specifica-tion.This section also provides that the respondent"shall specificallyadmit,deny, orexplain each andevery allegation of the specification, unless the re-spondent is without knowledge, in which case therespondent shall so state." The specification statesthat "[t]o the extent that such answer fails to denyallegationsof the specification in themanner re-quired under the Board's Rules and Regulationsand the failure to do so is not adequately explained,such allegations shall be deemed to be admitted tobe true and the Respondent shall be precludedfrom introducing any evidence controvertingthem."In itsamended answer, Respondent J.R. Salesadmits that UMWA and its Local 1023 were par-ties to the National Bituminous Coal Wage Agree-ment of 1981 (NBCWA), but denies that Respond-ent J.R. Sales was a party to the agreement and,further, asserts that it "believes that the effectivedates of the NBCWA as set forth by the RegionalCounsel are not correct." Respondent J.R. Salesmaintainsthat the Board should rely on the lan-guage of the NBCWA and not the allegations ofthe Regional Director in paragraphs 2 and 3 of thebackpay specification because "there seems to besome discrepancy in the two."Respondent J.R. Sales denies the allegations inparagraph 4 of the backpay specification, and thatitemployed any bargainingunitemployees at anytime material to these cases. Respondent J.R. Salesstates that it believes that the listing of hoursworked is for Hiysota Fuel Co. employees and thatthe listing is incorrect. Respondent J.R. Sales as-serts that it reviewed the payroll records of Hiy-sota Fuel and sets forth the number of hours that itbelieves theHiysotaFuelemployeesworkedduring the backpay period.3Respondent J.R. Sales denies the allegations ofparagraph 5 of the backpay specification, and statesthat the production figures listed by the RegionalDirector represent coal produced by Hiysota Fuel,but that the "Respondent [J.R. Sales] has not exam-ined the production records of Hiysota Fuel andoffers no opinion or belief with regard to the accu-racy of the figures." Respondent J.R. Sales furtherdenies the allegations of paragraphs 6 and 7 of thebackpay specification and states that it "believesthat the Board Decision calls for the payment ofapproximately $5500.00 to the 1974 Pension Trustand nothing to trusts for employees who were re-3Respondent J R Sales believes that the Hiysota Fuel employeesworked the following number of hours during the backpay periodPeriodHours Worked6/2-6/30668 007/1-7/311957 258/1-8/312044 509/1-9/737600 HIYSOTA FUEL CO.tired prior to the time that the Hiysota Fuel minewas opened."The General Counsel submits in the oppositionto the motion of Respondent J.R. Sales to reconsid-er the Board's previous Supplemental Decision andOrder that the amended answer filed by Respond-ent J.R. Sales fails to cure the defects of Respond-ent J.R. Sales' original answer,and that the Boardshould reaffirm its SupplementalDecision andOrder in this matter.The GeneralCounsel submitsthat Respondent J.R. Sales in its amended answerhas failed to comply with the specificity require-ments of Section 102.54(b) and(c) of the Board'sRules and Regulations, and is attempting to reliti-gate matters relating to the single employer statusof theRespondents,which matters are res judicatain this proceeding.We agree with the General Counsel with respectto paragraphs 1, 2, 4, 6, and 74 of Respondent J.R.Sales' amended answer.It is clearthatRespondentJ.R. Sales is attempting to relitigate matters relat-ing to the single employer status of the Respond-entswhich have already been decided by theBoard.As the issue of single employer status hasbeen determinedby theBoard, clearly it cannot berelitigated now in the context of a backpay specifi-cation hearing.With respect to paragraph 4 of Re-spondent J.R. Sales' amended answer, because Re-spondent J.R. Sales has access to the productionrecords of Hiysota Fuel, its answer to the allega-tions in paragraph 5 of the backpay specification isdeficient.Furthermore,paragraphs 6 and 7 of Re-spondent J.R. Sales' amended answer fail to meetthe specificityrequirementsof Section 102.54(b)and (c) of theBoard'sRules and Regulations.5 Wetherefore grant the General Counsel'sMotion forSummary Judgment with respect to paragraphs 1,2, 3, 5, and 7 of the backpay specification, and findthat Respondent J.R. Sales is liable for the backpayobligations set forth in paragraph7 of thespecifica-tion.However,we find that paragraph 3 of Respond-ent J.R. Sales'amended answer complies with theBoard'sRules and Regulations,and, that this Re-spondent'sanswer raises an issue in controversywith respect to the number of hours worked byHiysota Fuel employees during the backpay period.4 There is no par.5 in Respondent J.R. Sales'amended answer.° Sec. 102.54 of the Board'sRules and Regulations provides:[Ilf the respondent disputes either the accuracy of the figures inthe specification or the premises on which they are based,he shallspecifically state the basis for his disagreement,setting forth in detailhis position as to the applicable premises and furnishing the appropri-ate supporting figures.3We therefore deny the General Counsel'sMotionfor Summary Judgment with respect to paragraphs4, 6, and 8 of the backpay specification.Furthermore,the undisputed allegations in theGeneral Counsel'sMotion for Summary Judgmentdisclose that Respondents Hiysota Fuel Co., Inc.,and Hiysota Fuel Co.,Inc.,Debtor-in-Possession,andMark Gregg, Trustee in Bankruptcy, wereaware of their duty to file an answer and knowing-ly failed to do so.In the absence of good causebeing shown for the failure of Respondents HiysotaFuel Co., Inc., and Hiysota Fuel Co., Inc., Debtor-in-Possession,and Mark Gregg, TrusteeinBank-ruptcy,to file a timely answer,6the allegationscontained in paragraphs 1, 2, 3, 5, and 7 of thebackpayspecification are deemed to be admitted astrue.Therefore,we grant the General Counsel'sMotion for Summary Judgment with respect tothose paragraphs of the specification.Accordingly, the Board concludes that the netbackpay contributions due the United Mine Work-ers of Americaand itsLocal 1023 benefit trustfunds under paragraphs 1, 3, 5, and 7 of the back-pay specification are as stated in paragraph 7 of thespecification, and orders the payment of $18,715.16by the Respondents to the benefit trust funds. TheBoard remands this case for a hearing on the netbackpay contributions due under paragraphs 4, 6,and 8 of the specification.ORDERThe National LaborRelations Boardorders thatthe Respondents,Hiysota Fuel Co., Inc., and Hiy-sota Fuel Co., Inc., Debtor-in-Possession,and MarkGregg, Trustee in Bankruptcy and/or J.R. Sales,Inc.,Ralphton,Pennsylvania,their officers,agents,successors,and assigns,shallpay United MineWorkers of America and its Local 1023 benefittrust funds the amount of $18,715.16 plus any addi-tional amountcomputed in themanner prescribedinMerryweatherOpticalCo.,240NLRB 1213(1979), accrued to the date of payment.IT IS FURTHER ORDERED that this case be re-manded fora determinationof the amount of back-pay due under paragraphs 4, 6, and 8 of the back-pay specification.°We rejectthe Respondents'contention that the determination ofbackpay due in the instant proceeding is in violation of the automatic stayprovisions of the BankruptcyCode,because it is well settled that Boardproceedings fall within the exception to the automatic stay provision forproceedings by a governmental unit to enforce its police orregulatorypowers.P.J.Hamill Transfer Co.,277 NLRB 462, 463(1985);PhoenixCo., 274 NLRB995 (1985);NLRBY.EvansPlumbing Co.,639 F.2d 291,293 (5th Cir. 1981);In re Be! Air Chateau Hospital,611 F 2d 1248, 1251(9th Cir. 1979).